Ross, J.
Appellee sued and recovered judgment in the court below in the sum of one hundred and twenty dollars, upon an account for work and labor done and materials furnished.
The third and fifth specifications of error assigned in this court are intended to call in review the actions of the court below in giving to the jury certain instructions. No questions are presented by these specifications. The proper way to present for review in this court, the action *278of the trial court in giving or in refusing to give instructions is by a motion for a new trial.
Filed October 9, 1895.
The appellants jointly assign errors in this court, the first and second of which are predicated upon rulings of the court below upon the separate motions of the Cannelton Water Co., and the fourth upon a ruling upon the separate motion of the appellant William W. Taylor.
The rule is well settled in tins court, that the assignment of errors is the appellants’ complaint and that the specifications of error must apply to rulings affecting all joining therein, or they cannot be considered. Town of Ladoga v. Linn, 9 Ind. App. 15.
Under this rule no questions are presented for review under either the first, second or fourth specifications of the assignment of errors.
The record before us is imperfect in this, that it has no marginal notes as required by rule 30 of this court, and were there any questions properly raised under the assignment of errors, they would not be considered.
Judgment affirmed.